 

AMENDMENT TO PROMISSORY NOTE

 

UP TO US$150,000.00  (Principal Amount) November 27, 2012

 

THIS AMENDMENT TO PROMISSORY NOTE “Amendment”), amends that certain up to
$100,000.00 Promissory Note, dated November 21, 2012 from the undersigned,
Innolog Holdings Corporation (“IHC”) and Innovative Logistics Techniques, Inc.
(“Innolog”) (together the “Maker”), and Ian Reynolds as Guarantor (“Guarantor”),
to the Kay M. Gumbinner Trust (the “Holder”) (the “Note”).

 

Capitalized terms not otherwise defined herein shall have the meanings provided
in the Note.

 

The Note is hereby amended and modified as follows:

 

The Principal Amount is hereby amended to ONE HUNDRED FIFTY THOUSAND US DOLLARS
($150,000.00) (“Principal Amount”).

 

The Maturity Date on all advances made under the Note and this Amendment is the
earlier of (a) 1:00 PM EST on the business day following the receipt of any Navy
account receivables or milestone payment received and (b) 3:00 pm EST December
11, 2012 (“Maturity Date”).

 

Any breach of any documents, including any Assignments shall constitute a breach
of the Note.

 

The amounts listed in the Confessed Judgment section of both the Note and the
Guaranty is hereby increased by fifty-five thousand dollars ($55,000).

 

All other terms contained in the Note shall remain in full force and effect.

 

[Signature Page on Following Page]

 

- 1 -

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, each
represent and warrant that he is duly authorized and empowered to enter into
this agreement and Maker has caused this Amendment to be executed as of the day
and year first above written by its duly authorized and empowered officer(s) or
representative(s).

 

  MAKER       Innolog Holdings Corporation

 

  By:       William P. Danielczyk, Chairman or     Eric Wagner, CFO     &
Authorized Representative         Innovative Logistics Techniques, Inc.        
By:       Richard Stewart, President or     Eric Wagner, Authorized
Representative

 

    WITNESSED          

 

Name:    

 

THIS AMENDMENT IS ENDORSED BY GUARANTOR AS IF GUARANTOR WAS THE MAKER HEREOF AND
GUARNATOR AGREES TO THE CHANGES HEREIN AND IN THE GUARANTEE

 

    Dr. Ian Reynolds  

 

- 2 -

 